Citation Nr: 0704644	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  06-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1951 to August 
1953.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims to have incurred hearing loss and tinnitus 
as a result of noise exposure from combat operations he 
participated in during the Korean Conflict.  The record 
supports his claim to having participated in combat during 
the Korean Conflict.  

VA provided the veteran with compensation examination and 
opinion in September 2006.  After finding evidence of the 
claimed current disorders, the examiner opined that the 
disorders were likely unrelated to service.  

The Board finds that - given the veteran's status as a combat 
veteran who was apparently exposed to loud noises during 
combat - the proper standard was not applied in the September 
2006 opinion.  See 38 U.S.C.A. § 1154 (West 2002).  As such, 
the Board finds an additional medical opinion necessary here.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the audiologist who conducted the 
September 2006 VA compensation 
examination.  This examiner should 
advance an opinion on whether, based on 
the evidence of record, clear and 
convincing evidence rebuts the veteran's 
claims here.  The examiner should provide 
a complete rationale for conclusions 
reached.   

2.  If the examiner who conducted the 
September 2006 examination is not 
available, the veteran should be 
scheduled for another VA examination 
with an appropriate specialist in order 
to determine the nature, severity and 
etiology of any current hearing- or 
ear-related disorder.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  
 
3.  That examiner should then advance an 
opinion as to whether clear and 
convincing evidence rebuts the veteran's 
claims here.  The examiner should provide 
a complete rationale for conclusions 
reached.   

4.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


